DETAILED ACTION
Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under 35 USC § 102.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramzan et al. (US Pre-Grant Publication No: 2020/0233955 A1) hereinafter referred to as Ramzan.

As per claim 1, Ramzan teaches A computer-implemented method for automated feature selection in a computing environment, said method comprising: automatically monitoring components of said computing environment; (Ramzan, [0073], teaches monitoring components)
determining the importance of said components of said computing environment; and (Ramzan, [0073], teaches monitoring components and then determining their importance to an organization)
providing results of said determining of said importance of said components. (Ramzan, [0059], teaches sending the results to the component for orchestration and automation configured to track workflows)

As per claim 2, Ramzan teaches The computer-implemented method of Claim 1 wherein said determining of said importance of said components further comprises: determining said importance of said components utilizing a Term Frequency-Inverse Document Frequency (TF-IDF) analysis method. (Ramzan, [0092])

As per claim 3, Ramzan teaches The computer-implemented method of Claim 1 wherein said providing results of said determining of said importance of said component further comprises: providing said results of said determining of said importance of said components to a security system. (Ramzan, [0059], teaches sending the results to the component for orchestration and automation configured to track workflows)

As per claim 4, Ramzan teaches The computer-implemented method of Claim 3 further comprising: said security system assigning monitoring and protection to at least one of said components of said computing environment based upon said results of said determining of said importance of said components. (Ramzan, [0059], teaches sending the results to the component for orchestration and automation configured to track workflows and then it is monitored based on score)

As per claim 5, Ramzan teaches The computer-implemented method of Claim 3 further comprising: automatically providing said results of said determining of said importance of said components to a security system without requiring intervention by a system administrator. (Ramzan, [0059], teaches sending the results to the component for orchestration and automation configured to track workflows, no administrator is contacted)

As per claim 6, Ramzan teaches The computer-implemented method of Claim 4 further comprising: said security system automatically assigning said monitoring and said protection to said at least one of said components of said computing environment based upon said results of said determining of said importance of said components without requiring intervention by a system administrator. (Ramzan, [0059], teaches sending the results to the component for orchestration and automation configured to track workflows, no administrator is contacted)

As per claim 7, Ramzan teaches The computer-implemented method of Claim 1 wherein said automatically monitoring said components of said computing environment is performed by a module which is integrated within a security system. (Ramzan, figure 1, item 102, teaches components integrated into security center)

As per claim 8, Ramzan teaches The computer-implemented method of Claim 1 further comprising: periodically repeating said determining of said importance of said components of said computing environment to generate updated results of said importance of said components of said computing environment. (Ramzan, [0058])

As per claim 9, Ramzan teaches The computer-implemented method of Claim 8 further comprising: providing said updated results of said determining of said importance of said components to a security system. (Ramzan, [0059])

As per claim 10, Ramzan teaches The computer-implemented method of Claim 9 further comprising: said security system assigning monitoring and protection to at least one of said components of said computing environment based upon said updated results of said determining of said importance of said components. (Ramzan, [0059])

As per claim 11, Ramzan teaches The computer-implemented method of Claim 9 further comprising: automatically providing said updated results of said determining of said importance of said components to said security system without requiring intervention by a system administrator. (Ramzan, [0059])

As per claim 12, Ramzan teaches The computer-implemented method of Claim 10 further comprising: said security system automatically assigning said monitoring and said protection to said at least one of said components of said computing environment based upon said updated results of said determining of said importance of said components without requiring intervention by a system administrator. (Ramzan, [0059])

Claims 13-20 are substantially similar to claims 1-12 and are rejected using the same rational.

Other Related Art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492